          Case 1:17-cr-00630-ER Document 248 Filed 03/27/20 Page 1 of 1




                                                                    March 27, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)



Dear Judge Ramos:

        We respectfully request that the bail hearing in the above-mentioned matter set for 11
AM on Monday, March 30, be rescheduled for 10 AM on the same date, to accommodate a
conflict facing defense counsel. The Government has confirmed its availability at this time.



                                                            Respectfully Submitted,

                                                            /s Arlo Devlin-Brown
                                                            Arlo Devlin-Brown


                                                            David M. Garvin
                                                            200 South Biscayne Boulevard
                                                            Suite 3150
                                                            Miami, FL 33131
                                                            (305) 371-8101
